Exhibit 10.1

 

February 13, 2006

 

 

Mr. Ziad Ghandour

Principal

TI Capital Management

9200 Sunset Blvd

Penthouse 2

Los Angeles, CA  90069

 

Dear Ziad:

 

This Amendment No. 5 (the “Amendment”) to our Letter Agreement dated October 3,
2003 (“Letter Agreement”) between Syntroleum Corporation (“Syntroleum”) and TI
Capital Management (“Consultant”, and together with Syntroleum, the “Parties”),
as amended by the Letter Agreement dated October 15, 2003, the Amendment dated
February 2, 2004 to the Letter Agreement, the Amendment dated October 24, 2004,
and the Amendment dated March 21, 2005, is entered into as of February 13, 2006.

Syntroleum, Consultant and Mr. Ziad Ghandour hereby agree to amend the terms of
the Letter Agreement to add the following thereto:

Syntroleum will pay to Mr. Ziad Ghandour in connection with the closing of a
financing (the “Closing Date”) with a group of entities for the construction,
ownership and operation of a GTL Mobile Unit or a GTL Fixed Unit an amount equal
to 1.5% of total equity and debt financing provided by parties other than
Syntroleum for each of the first two GTL Units (whether Mobile or Fixed) in
which Syntroleum has an equity ownership; provided that under no circumstances
shall the cumulative amount of the two payments exceed $50,000,000.00. Such
payments shall be in United States dollars. For the purposes of the foregoing
“GTL Mobile Unit” shall mean a barge or floating, production, storage and
offtake vessel having Fischer-Tropsch gas to liquids conversion capability. For
the avoidance of doubt the fact that a particular barge has been grounded or
that a portion of the pre-treatment, storage or other facilities related to the
gas to liquids capability are located onshore or on a separate platform shall
not disqualify a barge or vessel as a GTL Mobile Unit so long as the
Fischer-Tropsch gas to liquids facilities are mounted on such barge or vessel.
For the purposes of the foregoing “GTL Fixed Unit” shall mean a land based or
platform based facility having Fischer-Tropsch gas to liquids conversion
capability the financing of which is with entities introduced by Mr. Ghandour to
Syntroleum, entities with whom Mr. Ghandour has a business relationship, or
entities in which Mr. Ghandour develops a business relationship at the request
of Syntroleum. If there is a change of control of Syntroleum prior to the
closing of the financing of the first GTL Unit (whether Mobile or Fixed) Mr.
Ziad Ghandour shall have the option to terminate the payment set out in this
paragraph and this Amendment and receive in lieu thereof a lump sum payment of
US$2,000,000. If there is a change of control of Syntroleum during the two year
period following the closing of the financing of the first GTL Unit (whether
Mobile or Fixed) and before the closing of the

 

 



Ziad Ghandour

Letter Agreement

February 13, 2006

 

 

financing of the second GTL Unit, Mr. Ziad Ghandour shall have the option to
terminate the payment set out in this paragraph and this Amendment and receive
in lieu thereof a lump sum payment of US$10,000,000.

It is understood that Syntroleum will not exercise its right to terminate the
Letter Agreement, as amended, for the purpose of avoiding the payment of cash
compensation provided for hereunder. However, Syntroleum’s determination of
whether to enter into any agreement with a third party that results in the
payment of cash compensation shall be in Syntroleum’s sole discretion.

THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA, WITHOUT REGARD TO CONFLICT OF
LAW PROVISIONS THEREOF. 

Except as amended by this Amendment, the Letter Agreement shall remain in full
force and effect. The term of this Amendment shall continue until December 31,
2010; provided that the Parties may extend the term of this Amendment by mutual
agreement.

This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of the signature page of this Amendment by facsimile transmission
shall be equally as effective as delivery of a manually executed counterpart of
this Amendment.

If the above is consistent with our understanding of the agreement between
Syntroleum, Consultant and Mr. Ziad Ghandour, please sign below and return to
the undersigned.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.  

TI CAPITAL MANAGEMENT  

SYNTROLEUM CORPORATION

9200 Sunset Blvd – Penthouse 2  

4322 South 49th West Avenue

 

Los Angeles, CA  90069  

Tulsa, OK 74107

 

 

 

By:

/s/ Ziad Ghandour

By:

/s/ Greg G. Jenkins

 

Ziad Ghandour

 

Greg G. Jenkins

 

Individually and as Principal of

TI Capital Management

 

Executive Vice President of Finance and Business Development, and

Chief Financial Officer

 

 

 

 

Date:

February 16, 2006

Date:

February 15, 2006

 

 

2

 

 

 